Citation Nr: 0417544	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-05 368A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including on the basis of exposure to herbicides.

2.  Entitlement to service connection for a disorder 
manifested by dizziness, including secondary to the 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
October 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for 
hypertension, a disorder manifested by dizziness, 
hypothyroidism and acid reflux disease.  

At a hearing before a VA hearing officer on October 28, 2003, 
it was stated that the veteran had decided to withdraw from 
appeal the issues of service connection for hypothyroidism 
and acid reflux disease.  In a statement dated October 29, 
2003, he reaffirmed that he was withdrawing these two issues 
from his appeal.  So these claims are no longer before the 
Board.  38 C.F.R. § 20.204(c)(2003).

Because further development of the evidence is needed before 
the Board can decide the claims that are before the Board - 
for service connection for hypertension and a disorder 
manifested by dizziness -these claims are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.




REMAND

The veteran contends that he had elevated blood pressure 
readings in service that were early manifestations of his 
later diagnosed hypertension.  He also alleges that he 
experiences dizziness as a result of the hypertension.

An October 2, 1972 clinical notation indicates the veteran 
was being examined in connection with his separation from 
military service.  It was reported that his blood pressure 
readings, recorded over a three-day period, were as follows:  
160/70, 152/66, 160/92, 166/70, 152/74 and 150/86.  An 
intravenous pyelogram was normal and blood urea nitrogen was 
12 mg %.  The provisional diagnosis was rule out hypertensive 
vascular disease.  He was examined at a clinic for follow up 
on October 5, 1972, and blood pressure in his right arm was 
160/75; in his left arm, it was 140/90.  The impression was 
that he was normotensive.

Post-service medical records from private clinicians show 
that hypertension was first documented in 1994.  Also noted 
during 1994 was a complaint of dizziness and vertigo.  It was 
later found that the veteran had apparent otosclerosis in his 
left ear and subsequent loss of hearing in this ear.  The 
assessment was that he had labyrinthitis, and it was believed 
that his vertigo possibly was related to inner ear problems 
and that his vertigo suggested Meniere's disease.

Establishing entitlement to service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  In this case, there is 
evidence of possible hypertension during service.  As well, 
there is evidence that chronic hypertension is now present.  
However, the is no medical evidence etiologically linking the 
veteran's current hypertension to his service in the 
military.  So a medical opinion is needed to determine if 
there is indeed such a relationship.  38 U.S.C.A. § 5103A(d) 
(West 2002).  


A medical nexus opinion also is needed to determine whether 
the veteran experiences dizziness secondary to the 
hypertension or, instead, due to the other unrelated factors 
cited above (i.e., his possible Meniere's disease, etc.).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
cardiovascular examination to obtain a 
medical opinion responding to the 
following questions:

(i) Is it at least as likely as not that 
the veteran's hypertension had its onset 
in service, was present to a compensable 
degree within the first post-service 
year, or is otherwise attributable to 
service?  Please note the legal standard 
of proof, in italics, in formulating a 
response.  

(ii) If it is determined the veteran's 
hypertension had its onset in service, 
was present to a compensable degree 
within the first post-service year, or is 
otherwise attributable to service, then 
the examiner should also be asked to 
address the etiology of the veteran's 
dizziness.  Specifically, is it at least 
as likely as not proximately due to or 
the result of the hypertension?  This 
includes indicating whether the 
hypertension has aggravated 
(i.e., permanently exacerbated) the 
dizziness?  Or is the dizziness/vertigo, 
instead, due to other unrelated factors 
such as Meniere's disease, labyrinthitis, 
otosclerosis, etc?

To facilitate making these 
determinations, the claims folder and a 
complete copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  
It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claims for 
service connection for hypertension and 
secondary dizziness in light of any 
additional evidence obtained.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




